ORDER

PER CURIAM.
Bryan Wrice appeals his conviction of two counts of first degree robbery in violation of Section 569.020 RSMo 1994. Wrice claims the trial court committed reversible error in overruling his motion to disallow the State’s four peremptory strikes against black venire-persons. Wrice also claims the court erred in denying his objection to the State’s eliciting testimony about his prior acts.
We have read the briefs and reviewed the legal file and transcripts. We find no error of law and no jurisprudential purpose will be served by an extended written opinion. Judgment affirmed in accordance with Rule 30.25(b).